Case 1:20-cv-01292-VM Document 16 Filed 06/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HARTFORD FIRE INSURANCE CO.,
Plaintiff,
- against - 20 Civ. 1292 (VM)
BROAN-NUTONE, LLC,
Defendant.
HARTFORD FIRE INSURANCE CO.,
Plaintiff,
- against - 20 Civ. 3184 (VM)
BROAN-NUTONE, LLC,

Defendant. :
----------- x ORDER

VICTOR MARRERO, United States District Judge.

Upon review of the complaints and other papers filed
with the Court in connection with the cases captioned
above, the Court noted that in all material respects the
complaints describe the same or substantially similar
underlying events arising out of the same or substantially
similar operative facts, and assert the same or
substantially Similar claims against the same or
substantially similar defendants. Accordingly, it is hereby

ORDERED that the Clerk of Court is directed to
consolidate these actions for pretrial purposes; and it is

further
Case 1:20-cv-01292-VM Document 16 Filed 06/16/20 Page 2 of 2

ORDERED that all filings in connection with the

consolidated action be docketed against the lowest numbered

case, 20 Civ. 1292; and it is finally

ORDERED that the Clerk of Court close the above-

referenced higher numbered case, 20 Civ. 3184, as

separate action and remove it from the Court’s docket.

SO ORDERED.

Dated: New York, New York
16 June 2020

 

GEL EZ.

a

 

 

C} “a Victor Marrero
UW. 8. Ded z
